McMurray, Presiding Judge.
Defendant was tried before a jury and convicted of two counts of aggravated child molestation (a different victim in each count) and one count of felony obstruction of law enforcement officers. This appeal followed. Held:
Defendant challenges his convictions for aggravated child molestation, arguing that inconsistencies in the victims’ accounts of the acts which constitute the crimes charged render the State’s proof insufficient to authorize the jury’s verdicts under the standard prescribed in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). This assertion is without merit.
Testimony regarding the victims’ out-of-court statements as to the manner in which defendant committed the crimes charged, and the victims’ trial testimony concerning these criminal acts, is sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of aggravated child molestation as charged in two counts of the indictment. Jackson v. Virginia, 443 U. S. 307, supra; Morales v. State, 210 Ga. App. 414, 415 (1) (436 SE2d 528). Each victim’s credibility was properly resolved by the jury. Fuller v. State, 211 Ga. App. 104, 106 (6) (438 SE2d 183).

Judgment affirmed.


Beasley and Smith, JJ., concur.